DETAILED ACTION
This is the initial Office action for application SN 17/293,836 having an effective date of 13 May 2021 and a provisional priority date of 16 November 2018.  Claims 1-33 are pending and no preliminary amendment has been filed.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 6, 8-12, 14-16, 21, 23, 24, 25 and 33 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims cannot depend upon other multiple dependent claims.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claims 5, 6, 8-12, 15 and 16 are drawn to the alkylbenzene sulfonate detergent composition “of any one of the preceding claims” which are in improper form since claim 4 is a multiple dependent claim; and Claim 33 is drawn to “The method of any one of the preceding claims” which is in improper form since method claim 25 is a multiple dependent claim. 
Claim 14 contains the language “any one of claims 1 to 11” which is in improper form.
Claim 21 is drawn to “The lubricating composition of any one of claims 16 to 20” which is in improper form. 
Claim 23 is drawn to “The lubricating composition of any one of claims 21 to 22” which is in improper form since claim 21 is also a multiple dependent claim.
Claim 24 is drawn to “The lubricating composition of “any one of claims 16 to 23” which is in improper form. 

Claim 33 is drawn to “The method of any one of the preceding claims” which is in improper form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17, 20, 22 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 13 recites the broad recitation “wherein the overbased detergent has a metal ratio of at least 1.5”, and the claim also recites “at least 5 or at least 7” which is the narrower statement of the range/limitation.  
Claim 17 recites the broad recitation “wherein the alkylbenzene sulfonate detergent is present from about 0.01 to about 2 wt%”, and the claim also recites “or from about 0.1 to about 
Claim 20 recites the broad recitation “wherein the antiwear agent is present in the lubricating composition in an amount of from 0.1 to 15 wt%”, and the claim also recites “or 0.1 to 10 wt% or 0.3 to 5 wt %, or 0 to 5.0 wt %, or 0.001 to 2 wt %, or 0.1 to 1.0 wt%” which is the narrower statement of the range/limitation.
Claim 22 recites the broad recitation “wherein the dispersant is present at 0.1 to 5 wt %”, and the claim also recites “or 0.3 to 4 wt %, or 0.5 to 3 wt %, or 1 to 2.5 or 3 wt %, or 1.5 to 4 wt %, or 1.5 to 3 wt %, or even 0.1 to 3 wt %, or 0.1 to 2.5 wt %, or 0.2 to 2 wt %” which is the narrower statement of the range/limitation.
Claim 33 recites the broad recitation “wherein the hydrocarbyl group of the alkylbenzene sulfonate detergent comprises at least 25 wt%”, and the claim also recites “or at least 50 wt %, or at least 75 wt %, or at least 80 wt % or at least 90 wt %, or at least 95 wt %, or at least 100 wt % of biorenewable content” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 13, 17-20, 22 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tipton et al (US 2010/0152080).
Tipton et al [“Tipton”] disclose a lubricant composition comprising an oil of lubricating viscosity and an oil-soluble branched-chain hydrocarbyl-substituted arenesulfonic acid salt, wherein the arenesulfonic moiety has at least one hydrocarbyl substituent which is a highly branched group (Abstract).  Tipton discloses that the highly branched alkyl groups provide superior performance in drive-line applications such as automatic transmission fluids [0001].
Tipton discloses that another component of the invention is the branched-chain hydrocarbyl-substituted arenesulfonic acid salt, which are commonly referred to as detergents [0023].  Tipton discloses that the arene group refers to an aromatic such as toluene, benzene, or phenol [0023]. Tipton discloses that the detergents are typically overbased [0024] having a metal ratio of 4.5, or having a total base number of at least 20, or preferably up to 400 [0024].  
Tipton discloses that the hydrocarbyl group may be a polyalkylene group, which in certain embodiments consists of polymer or oligomer of 2-butene, isobutene, cyclopentene, 2-isoprene, cyclohexene, 2-hexene, 3-hexene, 4-methylpent-2-ene, 2-octene or 3-octene [0036].  Tipton discloses that the length of the hydrocarbyl group will be a length sufficient to impart oil solubility to the sulfonic acid salt.  Typically, the salts will have a hydrocarbyl group of at least 12 carbon atoms, or at least 16 or 18 or 20 or 30 or 35 or 40 carbon atoms [0037].  Tipton discloses that the branched chain detergent will typically be used in a lubricant formulation in an amount to provide suitable detergency thereto, and that typical amounts include 0.01 to 5 weight % on an oil free basis [0038].  
Tipton allows for the addition of other materials useful in automatic transmission fluids such as friction modifiers [0039], dispersants [0041], viscosity modifiers [0045], at least one phosphorus-containing compound [0047] including an amine salt of a phosphorus compound [0048], antioxidants [0050], zinc dialkyldithiophosphates as anti-wear agents [0050], and others.
Thus the examiner is of the position that Tipton meets the limitations of the claimed alkylbenzene sulfonate detergent composition wherein the hydrocarbon substituent is an oligomer of a branched group such as isoprene.  Tipton also meets the limitations of the claimed lubricating composition comprising (a) an oil of lubricating viscosity, and (b) an alkylbenzene sulfonate detergent, which may further contain additional additives such as a zinc dialkyldithiophosphate anti-wear agent, phosphorous-containing compounds and dispersants. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EMcAvoy
January 19, 2022